In an action to recover damages for breach of an alleged oral agreement to extend payment of the principal of two mortgages, order setting aside special verdict and general verdict in favor of the plaintiff, directing judgment in favor of the defendant and dismissing complaint on the merits modified by striking therefrom the provision directing judgment for the defendant and the dismissal of the complaint and by inserting in place thereof a provision granting a new trial. As so modified the order is unanimously affirmed, costs to abide the event of the trial. In view of this decision the judgment and amended judgment are vacated and set aside. Present —Lazansky, P. J., Young, Carswell, Tompkins and Johnston, JJ.